ON MOTION

ORDER

NEWMAN, Circuit Judge.
Upon consideration of the unopposed motion of FranMin Pavkov Construction Co. for reconsideration of the court’s January 5, 2001 order dismissing its appeal for failure to file an opening brief,
IT IS ORDERED THAT:
(1) Franklin’s motion for reconsideration is granted; the dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(2) Franklin’s brief is due within 14 days of the date of filing of this order.
(3) The revised official caption is reflected above.